TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 31, 2020



                                       NO. 03-19-00752-CV


                                 Kendrick Tyrone Hester, Appellant

                                                 v.

                                  Josephine Patricia Guy, Appellee




       APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on September 12, 2019. Having

reviewed the record, the Court holds that Kendrick Tyrone Hester has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.